REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 9/1/2022.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. This examiner's amendment is based on the applicant reply (11/10/2021) of response to restriction requirement of 10/15/2021 (election without traverse). The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Claims 13-22 (canceled).

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art is US 20050195480 of Brown et al and US 20030223064 of Anderson et al.

Regarding Claim 1, Brown teaches an optics method comprising: processing an optical beam to produce a structured optical beam for human observation, wherein processing the optical beam comprises: receiving the optical beam from a laser source; attenuating the optical beam; expanding the optical beam; and preparing the optical beam with a position-dependent polarization profile; and directing the structured optical beam towards an observation region for human observation, wherein the structured optical beam comprises the position-dependent polarization profile; wherein the observation region is the human eye of the subject. Anderson teaches a polarimeter system, wherein attenuating the optical beam to an exposure irradiance level that is safe for direct viewing by a human eye,  and expanding the optical beam to a size configured for a field of view of the human eye.

But none of them teaches that wherein illuminating the field of view of the human eve with the structured optical beam induces an entoptic profile that allows the human subject to perceive the position-dependent polarization profile.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an optical method further comprising:
wherein illuminating the field of view of the human eve with the structured optical beam induces an entoptic profile that allows the human subject to perceive the position-dependent polarization profile,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-12 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872